The Attorney             General of Texas
                                                        December 31, 1982
MARK          WHITE
Attorney        General


                                        Honorable Maurice S. Pipkin             Opinion NO. NW-554
Supreme Court         Building          Executive Director
P. 0. Box 12546
Austin,    TX. 76711. 2546
                                        State Commission on Judicial Conduct    Re: Whether justices    of the
512,475.2501                            P. 0. Box 12265                         pCKe   who have served two
Telex    910,674-,367                   Austin, Texas   78711                   terms are required to take the
Telecopier 512/475-0266                                                         20-hour     yearly      course
                                        Honorable Henry Wade                    established    under   article
1607 Main St., Suite 1400
                                        Criminal District Attorney              5972, V.T.C.S.
Dallas, TX. 75201-4709                  6th Floor, Records Building
2141742-6944                            Dallas, Texas   75202

                                        Gentlemen:
4624 Alberta       Ave.. Suite    160
El Paso. TX.       79905-2793
9151533-3464                                 You have requested our opinion regarding whether justices of the
                                        peace who have served two terms prior to the effective date of the
                                        1973 amendment to section l(b) of article 5972, V.T.C.S., are required
1220 Dallas Ave., Suite          202
                                        to take the 20-hour annual course established by this amendment.
Houston,     TX. 77002.6966
7131650.0666
                                             Articles 5970-5990 describe the procedure for the removal of
                                        certain county officials by a district judge. Article 5972 prescribes
606 Broadway,        Suite 312          the standard for removal for "incompetency." In 1971, article 5972
Lubbock,     TX.    79401.3479
                                        was amended by House Bill No. 168 of the Sixty-second Legislature,
6061747.5236
                                        Acts 1971, 62d Leg., ch. 241, at 1110. House Bill No. 168 reads as
                                        follows:
4309 N. Tenth, Suite B
McAllen,     TX. 76501-1665                         Section  1. Article   5972,  Revised  Civil
5121662.4547
                                                 Statutes of Texas, 1925. is amended to read as
                                                 follows:
200 Main Plaza, Suite 400
San Antonio,  TX. 76205.2797                         Art. 5972.   'Incompetency.'
5121225-4191

                                                    (a) By 'incompetency' as used herein is meant
An Equal       Opportunity/                      gross ignorance of official duties, or gross
Affirmative      Action     Employer             carelessness in the discharge of them: or an
                                                 officer may be found to be incompetent when, by
                                                 reason of some serious physical or mental defect,
                                                 not existing at the time of his election, he has
                                                 become unfit or unable to discharge promptly and
                                                 properly the duties of his office.




                                                                  p. 2027
Honorable Maurice S. Pipkin
Honorable tgJ{5fTde
Page 2




            (b) In the case of a justice of the peace who
         is not a licensed attorney, 'incompetency' also
         includes the failure to s"ccessf"lly complete
         within one year from the date he is first elected,
         or if he is in office on the effective date of
         this Act, one year from the effective date of this
         Act, a forty-hour course in the performance of his
         duties; said course to be completed in any
         accredited state-supported school of higher
         education.

            sec. 2. Persons having served two terms or
         more as a duly elected justice of the peace are
         exempted from provisions of subsection (b) of this
         Act.
         -     (Emphasis added).

             sec. 3.   [Emergency clause]

     Section 1 of House Bill No. 168 amended article 5972 in its
entirety.   Section 2 of House Bill No. 168, which provided an
exemption from the 40-hour course for persons with two or more terms
of service, was not part of the amended article 5972, V.T.C.S. It was
published in the annotated ztatutes as a footnote to article 5972,
V.T.C.S.

     In 1973, the legislature amended subsection (b) of article 5972,
V.T.C.S., by enacting House Bill No. 81. Acts 1973, 63rd Leg., ch.
640, st 1758. The 1973 legislation reads as follows:

            section 1. Subsection (b). Article 5972,
         Revised Civil Statutes of Texas 1925, as amended,
         is amended to read as follows:

            (b) In the case of a justice of the peace who
         is not a licensed attorney, 'incompetency' also
         includes the failure to s"ccessf"lly complete
         within one year from the date he is first elected,
         or if he is in office on the effective date of
         this Act, one year from the effective date of this
         Act a forty-hour course in the performance of his
         duties and a twenty-hour course each year
         hereafter; said course to be completed in any
         accredited state-supported school of        higher
         education.

             sec. 2.   [Emergency clause]

House Bill No. 81 amended article 5972, V.T.C.S.. but did not enact an
exemption for persons having served two terms. The exemption found in




                                 p. 2028
Honorable Maurice S. Pipkin
Honorable Henry Wade
Page 3  (~~-554)




section 2 of House Bill No. 168 was never part of article 5972,
V.T.C.S., and cannot be read to apply to subsequent amendments of that
statute. We note that section 2 of the 1971 enactment expressly
refers to "subsection (b) of this Act," that is, of House Bill No. 168
of the Sixty-second Legislature. (Emphasis added). By its express
terms, section 2 exempts from the 40-hour course requirement persons
who had served two terms or more as a duly elected justice of the
peace as of the 1971 effective date of House Bill No. 168. It does
not purport to exempt these persons from any other requirement.

     The bill analysis to the 1973 amendment supports our conclusion.
It provides in part:

          1.   BACKGROUND

            Under current law non-attorney justices of the
         peace are required to complete a 40 hour course
         their first year.      In order to upgrade their
         profession an office, the Justice of the Peace
         Association r commends a change in favor of
         'continuing le1 al education.'

          2.   PURPOSE

            To require Justices of the Peace to take 20
         hours of higher level education each year in order
         to upgrade the office.

Bill Analysis to House Bill No. 81, 62d Leg., filed in Bill File to
H.B. No. 81, Legislative Reference Library. The bill analysis assumes
that as of 1973 all non-attorney justices of the peace were required
to complete the 40-hour course their first year and describes a
continuing education requirement for all such justices. Implicit in
the analysis is the understanding that the 1971 exemption no longer
operates to exempt any justice of the peace from either course. The
legislature could have reasonably assumed that all non-attorney
justices could benefit from a yearly course presenting recent
developments in the law.

     In conclusion, we believe that article 5972, V.T.C.S., requires
all non-attorney justices of the peace to take a twenty-hour course
each year after his first year in office.

                              SUMMARY

            Article 5972, V.T.C.S., defines incompetency
         with respect to a justice of the peace who is not
         a licensed attorney as the failure to successfully
         complete a twenty-hour course each year after his




                                  p. 2029
Honorable Maurice S. Pipkin
Honorable Henry Wade
Page 4  (MI+554)




         first year in office. There is no exemption from
         this provision for persons who had served two or
         more terms as a justice of the peace prior to its
         enactment.




                                         MARK      WHITE
                                         Attorney General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

RICHARD E. GRAY III
Executive Assistant Attorney General

Prepared by Susan L. Garrison
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Susan L. Garrison, Chairman
Jon Bible
Rick Gilpin
Jim Moellinger




                                   p. 2030